UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03101 CALVERT TAX-FREE RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Fiscal quarter ended March 31, 2013 Item 1. Schedule of Investments. CALVERT TAX-FREE RESERVES MONEY MARKET PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2013 MUNICIPAL OBLIGATIONS - 99.0% PRINCIPAL AMOUNT VALUE Alabama - 5.7% Birmingham Alabama Industrial Development Board Revenue VRDN, 0.18%, 5/1/29, LOC: Renasant Bank, C/LOC: FHLB (r)† $455,000 $455,000 Columbia Alabama Industrial Development Board Pollution Control Revenue VRDN, 0.15%, 6/1/22, GA: Alabama Power Co. (r)† 5,000,000 5,000,000 Tuscaloosa County Alabama IDA Gulf Opportunity Zone Revenue VRDN: 0.17%, 3/1/27, LOC: Citibank (r)† 7,950,000 7,950,000 0.12%, 4/1/28, LOC: Bank of Nova Scotia (r)† 9,500,000 9,500,000 22,905,000 Alaska - 2.9% Alaska Industrial Development & Export Authority Revenue VRDN, 0.14%, 4/1/34, LOC: Union Bank (r)† 11,625,000 11,625,000 Arizona - 3.6% Arizona Health Facilities Authority Revenue VRDN, 0.14%, 3/1/33, LOC: Bank of America (r)† 4,200,000 4,200,000 Pinal County Arizona IDA and Solid Waste Disposal Revenue VRDN, 0.17%, 8/1/22, LOC: Farm Credit Services, C/LOC: CoBank (r)† 3,700,000 3,700,000 Tucson Arizona IDA Revenue VRDN, 0.12%, 1/15/32, CEI: Fannie Mae (r)† 6,550,000 6,550,000 14,450,000 California - 3.2% California Pollution Control Financing Authority Revenue VRDN, 0.20%, 3/1/16, LOC: Comerica Bank (r)† 380,000 380,054 California Revenue Anticipation Notes, 2.50%, 6/20/13 3,000,000 3,013,430 California Statewide Communities Development Authority MFH Revenue VRDN, 0.14%, 10/15/34, CEI: Fannie Mae (r)† 1,900,000 1,900,000 California Statewide Communities Development Authority Special Tax Revenue VRDN, 0.14%, 5/1/22, LOC: Bank of the West,
